Citation Nr: 0740722	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for post 
operative arthroscopic hand surgical repair, status post 
traumatic rupture scapholunate ligament, left wrist.


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from March 2001 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which assigned an initial 
noncompensable evaluation for post operative arthroscopic 
hand surgical repair, status post traumatic rupture 
scapholunate ligament, left wrist effective May 10, 2003.  


FINDINGS OF FACT

1.  The veteran's residuals of a left wrist injury are not 
manifested by dorsiflexion less than 15 degrees, palmar 
flexion limited in line with the forearm, or ankylosis.

2.  The veteran's residuals of a left wrist injury are 
manifested by subjective pain, lack of endurance, and 
weakness, and objective restricted dorsiflexion, palmar 
flexion, and radial and ulnar deviation, as well as clinical 
tenderness and weakness of the hand, productive of moderate 
to severe restriction of wrist function, which approximates 
palmar flexion limited in line with the forearm.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
residuals of a left wrist injury have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007), a 10 
percent rating is provided for dorsiflexion of the wrist less 
than 15 degrees and for palmar flexion of the wrist limited 
in line with forearm.  Ankylosis of the wrist is contemplated 
by 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2007).  Favorable 
ankylosis of the wrist in 20 degrees and 30 degrees 
dorsiflexion warrants a 30 percent rating for the major 
extremity and a 20 percent rating for the minor extremity.

The veteran is left-handed.  The evidence does not show 
dorsiflexion of the wrist less than 15 degrees, palmar 
flexion of the wrist limited in line with forearm, or 
ankylosis of the left wrist.  Nonetheless, the medical 
evidence supports assignment of a compensable rating on the 
basis of functional loss, pursuant to DeLuca, supra.  On VA 
examination in September 2003, the range of motion of the 
left wrist was recorded as dorsiflexion of 40 degrees and 
palmar flexion of 40 degrees, both with pain.  Similarly, the 
report of the March 2007 VA examination noted dorsiflexion of 
30 degrees and palmar flexion of 15 degrees.  The September 
2003 examiner also reported subjective factors of pain, lack 
of endurance, weakness, and decreased wrist function, and 
objective factors of restricted dorsiflexion, palmar flexion, 
and radial and ulnar deviation, as well as clinical 
tenderness and weakness of the hand.  The examiner expressed 
the opinion that the veteran had moderate to severe 
restrictions on functional left wrist use with all daily and 
occupational activities.  As the September 2003 examiner 
described the general appearance of the left wrist as 
slightly abnormal because it was held in a straight manner, 
rather than with slight flexion, as is normal, the Board 
concludes that the veteran's moderate to severe functional 
loss approximates palmar flexion of the wrist limited in line 
with forearm and entitles the veteran to a rating of 10 
percent, the maximum allowed under Diagnostic Code 5215.  

The veteran does not qualify for a higher rating under 
Diagnostic Code 5214 because he does not have ankylosis.  
Neither the September 2003 VA examination nor the March 2007 
VA examination noted the presence of ankylosis.  The range of 
motion recorded, although limited, indicates no ankylosis.

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
August 2003 letter describing the evidence needed to support 
the veteran's claim was timely mailed well before the March 
2004 rating decision that granted service connection.  The 
veteran has not been specifically provided with information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Nonetheless, once he filed a notice of disagreement 
with the initial rating, he was properly provided with 
information concerning the disability evaluation criteria in 
the statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

An initial 10 percent rating is granted for post operative 
arthroscopic hand surgical repair, status post traumatic 
rupture scapholunate ligament, left wrist, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


